Exhibit 99.1 ANCHOR BANCORP Contact: Jerald L. Shaw, President Terri L. Degner, EVP and Chief Financial Officer Anchor Bancorp (360) 491-2250 ANCHOR BANCORP REPORTS NET INCOME OF $223,000 OR $0.09 PER SHARE FOR THE THIRD QUARTER OF FISCAL 2012 Lacey, WA (April 23, 2012) – Anchor Bancorp (NASDAQ:GS – ANCB) (“Company”), the holding company for Anchor Bank (“Bank”), today reported net income of $223,000 or $0.09per diluted share, for the third fiscal quarter ended March 31, 2012 compared to a net loss of $3.4 million or $(1.36) per diluted share for the same period last year. The Company completed its initial public offering on January 25, 2011 with the issuance of 2,550,000 shares of its common stock, which generated net proceeds of $23.2 million. Therefore, operating results before that date pertain to the Bank only. “While earnings have not returned to normalized levels we are pleased to report a profit for the second consecutive quarter, as we continue to remain focused on reducing our non-performing assets and increasing our profitability. While the local economy remains sluggish loan demand is beginning to increase.We continue to minimize our interest rate risk by reallocating assets and structuring our liabilities by maintaining higher than normal cash balances to provide us more flexibility as the economy recovers”, stated Jerald L. Shaw, President and Chief Executive Officer. Fiscal Third Quarter Highlights (at or for the period ended March 31, 2012, compared to March 31, 2011, or June 30, 2011): · Total loan delinquencies (those loans 30 days or more past due date) including non-accrual loans decreased to $16.4 million at March 31, 2012, compared to $26.0 million at June 30, 2011; · Provision for loan losses was $300,000 for the quarter ended March 31, 2012 compared to $3.6 million for the quarter ended March 31, 2011; · Net loan charge-offs decreased to $966,000 for the quarter ended March 31, 2012 from $6.7 million for the quarter endedMarch 31, 2011; · Non-performing assets decreased $14.4 million to $19.2 million or 3.9% of total assets at March 31, 2012 compared to $33.6 million, or 6.6% of total assets at March 31, 2011.At June 30, 2011 non-performing assets were $26.9 million, or 5.5% of total assets; · Net interest margin decreased 40 basis points to 3.47% for the quarter ended March 31, 2012 compared to 3.87% for the quarter ended March 31, 2011.Net interest margin decreased 22 basis points from 3.69% for the quarter ended December 31, 2011. Credit Quality Total delinquent and non-accrual loans decreased $9.6 million or 37.0% to $16.4 million at March 31, 2012 from $26.0 million at June 30, 2011. The non-accrual loans to total loans ratio decreased to 3.7% at March 31, 2012 from 5.4% at March 31, 2011 and 4.3% at June 30, 2011.The Company recorded a $300,000 provision for loan losses for the current quarter compared to $3.6 million for the quarter ended March 31, 2011. The allowance for loan losses of $5.8 million at March 31, 2012 represented 1.9% of loans receivable and 52.6% of non-performing loans, compared to $7.2 million at June 30, 2011 which represented 2.2% of the loans receivable and 51.1% of non-performing loans.The Company continues to reduce its exposure to construction and land loans. The total construction and land loan portfolios declined to $13.6 million or 4.5% of the total loan portfolio at March 31, 2012 compared to $18.4 million or 5.5 % of the total loan portfolio at June 30, 2011. Anchor Bancorp April 23, 2012 Non-performing loans decreased to $11.0 million at March 31, 2012 from $14.2 million at June 30, 2011.Non-performing loans consisted of the following at the dates indicated: March 31, June 30, 2011 March 31, (In thousands) Real estate: One-to-four family residential Commercial Construction Land 66 90 Total real estate Consumer: Home equity Automobile 93 63 61 Credit cards 17 54 Other 7 51 72 Total consumer Business: Commercial business Total As of March 31, 2012, June 30, 2011, and March 31, 2011 there were 30, 31, and 32 loans, respectively, with aggregate net principal balances of $15.3 million, $15.0 million, and $12.6 million, respectively that we have identified as “troubled debt restructures.”At March 31, 2012, June 30, 2011, and March 31, 2011 there were $1.4 million, $2.8 million, and $1.9 million, respectively, of “troubled debt restructures” included in the non-performing loans above. 2 Anchor Bancorp April 23, 2012 Net charge-offs for the quarters ended consisted of the following: Quarter Ended March 31, June 30, 2011 March 31, (In thousands) Real estate : One-to-four family residential $ $ $ Commercial Construction 14 Total real estate Consumer: Home equity (9 ) 39 Credit cards 67 75 Automobile 15 (8
